WIEAND, Judge:
Arthur Salyards entered a plea of guilty to escape and was sentenced to serve a term of imprisonment of not less than three nor more than seven years. He appeals to this Court on the sole grounds that the trial court abused its discretion by imposing an excessive sentence.
This Court cannot determine whether a sentence is excessive unless we know the reasons for the sentence *286imposed by the trial court. See: Commonwealth v. Kostka, 475 Pa. 85, 379 A.2d 884 (1977); Commonwealth v. Riggins, 474 Pa. 115, 377 A.2d 140 (1977); Commonwealth v. Fisher, 261 Pa.Super. 82, 395 A.2d 953 (1978); Commonwealth v. Bolyard, 256 Pa.Super. 57, 389 A.2d 598 (1978); Commonwealth v. Wertz, 252 Pa.Super. 584, 384 A.2d 933 (1978). In the instant case, the record reveals that the trial court gave no reasons for the sentence imposed. Without a statement of the reasons for the sentence, there can be no meaningful review. In order to give the trial court an opportunity to articulate the reason or reasons for the sentence, therefore, we will vacate the judgment of sentence and remand for resentencing.
The judgment of sentence is vacated, and the case is remanded for resentencing.